UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LEONARD BARBER,
                                   Plaintiff,
                       -against-                           1:21-CV-4706 (LTS)

 NEW YORK CITY DEPARTMENT OF                               CIVIL JUDGMENT
 CORRECTIONS, et al.,
                                   Defendants.

       Pursuant to the order issued May 27, 2021, dismissing this action without prejudice,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice to the pending action under docket number 1:21-CV-4293 (LTS). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from the Court’s judgment would not be

taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:
           New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge
